               Case 1:18-cr-00593-PAE Document 60
                                               61 Filed 04/19/21 Page 1 of 1




         Donald D. duBoulay                                          305 Broadway, Suite 602
          Attorney at Law                                            New York, NY 10007

         Telephone: (212) 966-3970
         Fax:       (212) 941-7108
         E-mail:   dondubesq@aol.com
                                                                     April 19, 2021

         The Honorable Paul A. Engelmayer
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                Re: United States v. Allen Brown
                      18 Cr. 593 (PAE)

         Dear Judge Engelmayer:

                I write in advance of the hearing in this case scheduled for tomorrow
         April 20, 2021 to report that Allen Brown has been admitted into
         Kingsborough ATC, a 28-day drug detoxification facility located at 751
         Lexington St. Brooklyn, New York.

                 If successful, Allen will thereafter enter a residential rehabilitation
         facility for at least 6 months. This development was initiated by the drug
         counselor at the shelter that Allen has been residing in, who has made a
         personal commitment to track Allen through his recovery. I therefore
         respectfully request that the Court excuse Allen Brown’s appearance at the
         status conference tomorrow April 20, 2021, so that his recovery may continue
         uninterrupted.


                                                             Respectfully submitted,
                                                                          /s/
                                                             Donald D. duBoulay
                                                             Counsel for Allen Brown
                                                             305 Broadway, Suite 602
                                                             New York, New York 10007


GRANTED. The conference will proceed, as scheduled, without the defendant present. To access
the conference the parties should use the following dial in information: 888-363-4749, access code:
468-4906. The Clerk of Court is requested to terminate the motion at Dkt. No. 60.
                                                                           4/19/2021
                                       SO ORDERED.
                                                       
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
